DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 15, the phrase “sending a connection message” is unclear and indefinite as to what constitutes a “connection” message and what differentiates it from any other message being sent.
Claims 16-34 are rejected under the same rationale as being dependent upon claim 15 and its limitations.
In addition, in claim 17, the phrase “sending a challenge” is vague and unclear as to what exactly is being sent and whether this is the same as the communication that occurs through messaging or a separate function in and of itself. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US 2015/0302162).
Regarding claim 15, Hughes discloses a system for monitoring physical therapy of a patient (e.g. ¶¶ 22-24), the system comprising: a patient device configured and arranged for communication with a sensor unit disposed on or within the patient (e.g. ¶¶ 22-24 – “intelligent rehabilitation members”), the patient device comprising a display (e.g. ¶¶ 24 – display 158), a memory (e.g. ¶¶ 89-91), and a processor coupled to the 
Regarding claim 16-17, Hughes discloses that in response to user input, a message can be sent to at least one of the one or more friends, which would encompass any messages challenging the other patients in their group (e.g. ¶¶ 40 – allows patients to communicate with individual patients or friends or groups of them).
Regarding claims 18-20, Hughes discloses the progress report may comprise the indication of progress by the patient towards the at least one physical therapy goal (e.g. ¶¶ 32, 47), including an indication of patient performance and friend performance of the 
Regarding claim 21, Hughes discloses the actions further comprise directing on the display a user to input a pain score (e.g. ¶¶ 27); and sending the pain score to a clinician device (e.g. ¶¶ 30, 49, etc.).
Regarding claim 22, Hughes discloses receiving a selection of at least one physical therapy exercise (e.g. ¶¶ 48 – selecting the video to watch #520); displaying a graphical representation of the at least one physical therapy exercise (e.g. ¶¶ 48 – specific video #520) and user control which indicates that the user is performing the exercise and monitoring sensor data to monitor performance of the exercise (e.g. ¶¶ 29-30, 48, etc.).
Regarding claim 23-25, Hughes discloses during performance of the at least one physical therapy exercise, a count of repetitions can be displayed (e.g. ¶¶ 28-29 – repetitions), a degree of compliance (e.g. ¶¶ 30-31 – functional scores), or a current value of the range of motion (e.g. ¶¶ 30-31 – ROM data).
Regarding claims 26-27, Hughes discloses receiving a request for step analysis (e.g. ¶¶ 22 – step counts) and displaying step analysis information comprising at least time spent walking, including step analysis information (e.g. ¶¶ 24, 28-29 – duration of certain exercises).
Regarding claims 28-29, Hughes discloses receiving a request for an exercise summary and display a summary of a plurality of physical therapy exercises including number of repetitions performed (e.g. ¶¶ 28-29, 38, 47, etc.).
Regarding claims 30-31, Hughes specifically discloses receiving a request for ROM (range of motion) measurement and it may be in the progress report (e.g. ¶¶ 40) 
Regarding claim 32, Hughes discloses displaying a representation of a pathway toa  goal for the range of motion measurement with an indication of current progress towards that goal (e.g. ¶¶ 47-48 – ROM section).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2015/0302162) in view of Sarrafzadeh (US 2014/0157911). Hughes indicates a plurality of exercises can be used to obtain the range of motion measurements (e.g. ¶¶ 2-30, 49); however, a sitting leg lift, heel slide, standing lift, or prone lift are not explicitly recited. The examiner notes these are some of a plurality of exercises which are commonly subscribed for physical therapy.  In the same field of endeavor, Sarrafzadeh teaches the physical therapy regimen of leg lifts and heel slides, in order to effectively provide therapy to the patient (e.g. ¶¶ 85).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to simply substitute these physical therapy exercises as taught by Sarrafzadeh into the device of Hughes in order to obtain the predictable results of treating a patient with injuries applicable to these exercises.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792